Title: To Thomas Jefferson from James Cole Mountflorence, 1 February 1793
From: Mountflorence, James Cole
To: Jefferson, Thomas



Sir
 Norfolk the 1st. february 1793

I have the Honor to transmit to you herewith the Manuscript relative to the Events of the French Revolution of last year. You will find, Sir, that I have been pretty circumstancial respecting what regards the unhappy Marquis De la Fayette: It was the Opinion of a Number of his friends in Paris that the United States of America would probably interfere in his Behalf, and that the Supreme Executive could demand him as a Citizen of those States which he has served with so much Honor and Zeal; they suggested that such Interference would meet with Success in consideration of the friendly terms subsisting between America and Prussia, and that at all Events should it not have the desired Effect, it would evince to the World the Gratitude of the United States to their Meritorious Officers.
My Stay in the Territory South of the Ohio, Sir, will be only of two or three Weeks at most, Some private Business making it necessary for me to return to Europe most immediately, and Should  any thing be determined on by the United States in favor of that Patriotic Nobleman, which might render an Application to the Court of Berlin necessary, I would deem myself exceedingly happy to be intrusted with an official Negociation to that Effect, and no Zeal would be wanting from me to fulfill the Wish of the United States to liberate that unfortunate officer. With great Respect I have the Honor to be Sir your most Obedt & most humble Servt.

J. C. Mountflorence

I will not leave Richmond before the 15th. inst., for Holston.

